                   Case 1:18-cr-00193-DKC Document 20 Filed 01/28/21 Page 1 of 1

                                                LAW OFF ICES

                                    KRAMON & GRAHAM, P. A.
                                               ONE SOUTH STREET

                                                  SUITE   2600

                                  BALTIMORE, MARYLAND 21202-3201
                                           TELEPHONE:   (410) 752-6030                           E-MAIL
DAVID B.   IRWIN
                                           FACSIMILE:   (410) 539-1269                     dirwin@kg-law.com
  DIRECT DIAL
                                                                                        DIRECT FACSIMILE
(410) 347-7402
                                            wwwkramonandgraham.com                       (667) 677-9601




                                              January 28, 2021


     VIA: ELECTRONIC FILING
     The Honorable Deborah K. Chasanow
     District Judge
     6500 Chenywood Lane
     Suite 400
     Greenbelt, MD 20770

                        Re:   United States of America v. Daniel Whitehurst
                              Criminal No.: DKC-18-0193

     Dear Judge Chasanow:

                   Please be advised that the sentencing in this matter is scheduled for
      Thursday, February 11, 2021 at 11:30 a.m. by way of a virtual proceeding.

                   The defense will be calling three (3) very brief character witnesses at the
      sentencing hearing and we anticipate the hearing will last approximately one hour.

                        Thank you very much for your courtesy in this matter.

                                                        Very truly yours,

                                                        David Audit
                                                        David B. Irwin



      cc:        AUSA Martin J. Clarke (via: electronic filing)




     20187/0/03571351.DOCW
